Appeal from a judgment of the Oneida County Court (Michael L. Dwyer, J.), rendered October 25, 2004. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]). Contrary to the contention of defendant, the record establishes that he voluntarily, knowingly, and intelligently waived his right to appeal (see People v Lopez, 6 NY3d 248, 256 [2006]; People v Kemp, 94 NY2d 831, 833 [1999]). That valid waiver encompasses defendant’s challenge to County Court’s suppression ruling (see Kemp, 94 NY2d at 833; People v Conway, 43 AD3d 635 [2007]; People v Gordon, 42 AD3d 964 [2007], lv denied 9 NY3d 876 [2007]). Present—Scudder, P.J., Gorski, Lunn, Fahey and Peradotto, JJ.